
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R04-OAR-2011-0084-201167(b); FRL-9628-3]
        Approval and Promulgation of Implementation Plans; Alabama, Georgia, and Tennessee: Chattanooga; Particulate Matter 2002 Base Year Emissions Inventory
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          EPA is proposing to approve the fine particulate matter (PM2.5) 2002 base year emissions inventory portion of the State Implementation Plan (SIP) revision submitted by the States of Alabama on July 31, 2009, Georgia on October 27, 2009, and Tennessee on October 15, 2009. The emissions inventory is part of the Chattanooga, Alabama-Georgia-Tennessee, PM2.5 attainment demonstrations that were submitted for the 1997 annual PM2.5 National Ambient Air Quality Standards. This action is being taken pursuant to section 110 of the Clean Air Act. In the Final Rules Section of this Federal Register, EPA is approving the State's SIP revision as a direct final rule without prior proposal because the Agency views this as a noncontroversial submittal and anticipates no adverse comments.
        
        
          DATES:
          Written comments must be received on or before March 9, 2012.
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-R04-OAR-2011-0084 by one of the following methods:
          1. www.regulations.gov: Follow the on-line instructions for submitting comments.
          2. Email: benjamin.lynorae@epa.gov.
          
          3. Fax: (404) 562-9019.
          4. Mail: “EPA-R04-OAR-2011-0084,” Regulatory Development Section, Air Planning Branch, Air, Pesticides and Toxics Management Division, U.S. Environmental Protection Agency, Region 4, 61 Forsyth Street SW., Atlanta, Georgia 30303-8960.
          5. Hand Delivery or Courier: Lynorae Benjamin, Regulatory Development Section, Air Planning Branch, Air, Pesticides and Toxics Management Division, U.S. Environmental Protection Agency, Region 4, 61 Forsyth Street SW., Atlanta, Georgia 30303-8960. Such deliveries are only accepted during the Regional Office's normal hours of operation. The Regional Office's official hours of business are Monday through Friday, 8:30 to 4:30, excluding federal holidays.

          Please see the direct final rule which is located in the Rules section of this Federal Register for detailed instructions on how to submit comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Sean Lakeman, Regulatory Development Section, Air Planning Branch, Air, Pesticides and Toxics Management Division, U.S. Environmental Protection Agency, Region 4, 61 Forsyth Street SW., Atlanta, Georgia 30303-8960. The telephone number is (404) 562-9043. Mr. Lakeman can be reached via electronic mail at lakeman.sean@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        For additional information see the direct final rule which is published in the Rules Section of this Federal Register. A detailed rationale for the approval is set forth in the direct final rule. If no adverse comments are received in response to this rule, no further activity is contemplated. If EPA receives adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period on this document. Any parties interested in commenting on this document should do so at this time.
        
          
          Dated: January 27, 2012.
          A. Stanley Meiburg,
          Acting Regional Administrator, Region 4.
        
      
      [FR Doc. 2012-2730 Filed 2-7-12; 8:45 am]
      BILLING CODE 6560-50-P
    
  